Citation Nr: 1047626	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  09-30 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence sufficient to reopen the 
claim of entitlement to service connection for a left ankle 
disorder has been received and, if so, whether the claim may be 
granted.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss disability.

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected left wrist disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the U.S. Army from 
July 1951 to April 1953, including service in Korea.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a September 2008 rating decision issued by the above 
Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2010).

The September 2008 rating decision, in part, granted service 
connection for bilateral hearing loss and assigned a zero percent 
evaluation for that disability.  The appellant is appealing the 
initial noncompensable rating assigned for the hearing loss 
disability after service connection was granted.  As a result, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for 
application.

In that September 2008 rating decision, the RO also increased the 
evaluation for the left wrist disability from zero percent to 10 
percent, effective from March 28, 2008 (the date of the claim).  
However, it is presumed that the Veteran is seeking the maximum 
benefit allowed by law and regulation, and "it follows that such 
a claim remains in controversy where less than the maximum 
available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Therefore, the left wrist rating issue is as set forth 
on the first page of this decision. 

In October 2010, a Travel Board hearing was held at the 
Louisville RO before the undersigned Veterans Law Judge.  A 
transcript is associated with the claims file.

The appellant's claim of entitlement to service connection for a 
left ankle disorder was originally denied in a September 1953 
rating decision issued by the Louisville RO.  The appellant 
appealed the RO's denial to the Board, which, in pertinent part, 
upheld the RO's denial of the appellant's claim of entitlement to 
service connection for a left ankle disorder in a January 1954 
decision.  The January 1954 Board decision, therefore, represents 
the last final action on the merits of the service connection 
claim for a left ankle disorder.  Glynn v. Brown, 6 Vet. App. 523 
(1994).  The January 1954 Board decision also represents the last 
final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Thus, the Board will consider whether any of the 
evidence submitted since the January 1954 Board decision 
constitutes new and material evidence.

The issues of entitlement to service connection for a left ankle 
disorder and a lumbar spine disorder, as well as the issues of 
entitlement to increased evaluations for the hearing loss and 
left wrist disabilities, are all addressed in the REMAND portion 
of the decision below and these four issues are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  Service connection for a left ankle disorder was denied in a 
January 1954 Board decision.

2.  The evidence received since the January 1954 Board decision, 
when presumed credible and when considered with previous 
evidence, relates to an unestablished fact necessary to 
substantiate the claim and, when considered together with the 
previous evidence of record, raises a reasonable possibility of 
substantiating the claim.



CONCLUSIONS OF LAW

1.  The January 1954 Board decision that denied the appellant's 
claim of entitlement to service connection for a left ankle 
disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2010).

2.  Additional evidence submitted subsequent to the January 1954 
Board decision that denied the appellant's claim for service 
connection for a left ankle disorder is new and material, and 
serves to reopen the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.326(a) (2010). 

In this case, the Board is granting the appellant's attempt to 
reopen the claim for service connection for a left ankle 
disorder; the Board is granting in full the benefit (reopening of 
the claim) sought on appeal.  The issue of entitlement to service 
connection is being remanded.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist in relation to the reopening 
of the left ankle service connection claim, such error was 
harmless and will not be further discussed.

II.  The Merits of the Appeal

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that the new and material evidence necessary to reopen a 
previously and finally disallowed claim must be secured or 
presented since the time that the claim was finally disallowed on 
any basis, not only since the time the claim was last disallowed 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The 
January 1954 Board decision, in which the Veteran's left ankle 
service connection claim was finally disallowed on the merits, is 
final.  38 C.F.R. § 20.1100.  The left ankle claim may not be 
reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156(a).  Therefore, the 
appellant's claim may be reopened only if new and material 
evidence has been secured or presented since the January 1954 
Board decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The pertinent regulations require that evidence raise a 
reasonable possibility of substantiating a claim in order to be 
considered "new and material," and define material evidence as 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  The appellant's 
claim for service connection for a left ankle disorder was denied 
in essence because a left ankle disorder was not demonstrated on 
examination after service; any new and material evidence must 
relate to this.

The credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Whether 
new and material evidence is submitted is also a jurisdictional 
test - if such evidence is not submitted, then the claim cannot 
be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).  Proper analysis of the question requires a determination 
of whether the claim should be reopened and, if so, an 
adjudication on the merits after compliance with the duty to 
assist.

The evidence considered by the Board in making its January 1954 
decision included such evidence as the appellant's DD Form 214, 
his service treatment records (STRs), his May 1953 VA Form 21-
526, a May 1953 private physician statement, a June 1953 buddy 
statement and the report of a VA medical examination conducted in 
August 1953.  The evidence added to the record subsequent to the 
issuance of the January 1954 Board decision includes written 
statements from the appellant and his representative, private 
treatment records dated between 1971 and 2008, the reports of VA 
medical examinations conducted in June 2008, and July 2009, and 
the testimony provided by the appellant at his October 2010 
Travel Board hearing.

The Veteran's STRs do not document any left ankle injury or 
disease.  The April 1953 service separation examination is silent 
regarding the existence of any left ankle pathology.  The May 
1953 private physician report states that the appellant had 
reported injuring his left ankle in service.  On physical 
examination, there was tenderness over the os calcis and there 
was a 10 percent loss of motion of the left ankle.  The physician 
rendered a diagnosis of left ankle strain.  A June 1953 buddy 
statement indicates that the appellant had told his friend that 
he had injured his foot on a long march in service.  The June 
1953 VA examination report includes a clinical finding of 
accessory ossification of the congenital margin of the cuboid 
bone.  The examiner concluded that the left ankle was normal.  

In his March 2008 request to reopen, the appellant stated that he 
was seeking service connection for a left ankle disorder.  He 
stated that the left ankle condition included arthritis and 
continuous pain.  In his January 2009 Notice of Disagreement, the 
appellant stated that he had had a problem with his Achilles 
tendon and foot during his basic training in service.  He said 
that he had rotated home at the start of the problems which 
improved with rest and then worsened during his service in Korea.  
The appellant further stated that this condition became an 
increasing problem after service.  He provided similar statements 
during his October 2010 Travel Board hearing testimony.

Private medical records dated in 2006 include a diagnosis of 
generalized osteoarthritis.

The Veteran underwent a VA medical examination in June 2008; he 
was noted to not need any assistive devices for walking.  He 
underwent another VA medical examination in July 2009; the 
examiner reviewed the claims file.  Radiographic examination 
revealed bilateral calcaneal spurring.  After reviewing the 
claims file and examining the appellant, the examiner rendered a 
diagnosis of left ankle strain.  The examiner stated that it was 
possible that the Veteran's left ankle strain began while he was 
in the military.  

The Board notes that the appellant is competent to report that he 
had received formal treatment for his left ankle within one year 
of service, followed by self-care thereafter.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (2006); Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007).  As previously noted, the credibility 
of the evidence is presumed for the purpose of reopening.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In addition, the July 2009 
VA examiner indicated that the appellant did have a current 
diagnosis of a left ankle strain and that this left ankle strain 
could be related to service.  Thus, the claims file now contains 
evidence of a current diagnosis of a left ankle strain possibly 
related to his in-service experiences.  

The Board therefore finds that the evidence submitted subsequent 
to the January 1954 Board decision provides relevant information 
as to the question of whether the appellant incurred a left ankle 
disorder during service.  The Board finds that the evidence cited 
above constitutes new and material evidence sufficient to reopen 
the claim for service connection for a left ankle disorder.  With 
the claim having been reopened, the service connection claim is 
addressed in the REMAND section which follows.

ORDER

The claim for service connection for a left ankle disorder is 
reopened; to that extent only, the appeal is granted.


REMAND

The Court has recently issued opinions that discuss the adequacy 
of medical examinations and opinions.  In Jones v. Shinseki, 23 
Vet. App. 382 (2010), the Court found that, when an opinion and 
supporting rationale cannot be provided without invoking 
processes relating to guesses or judgment based upon mere 
conjecture, the medical personnel should clearly and specifically 
so specify in their report, and explain why this is so.  
Furthermore, if the medical personnel conclude that there is 
insufficient information to provide an etiologic opinion without 
result to mere speculation, they should state whether the 
inability to provide a definitive opinion was due to a need for 
further information (with said needed information identified) or 
because the limits of medical knowledge have been exhausted 
regarding the existence of the pathology at issue.  In Savage v. 
Shinseki, No. 09-4406 (Nov. 3, 2010), the Court held that, in 
some circumstances, VA has a duty to return for clarification 
unclear or insufficient examination reports, even when they do 
not originate from VA medical personnel.  In particular, such 
clarification should be obtained where the missing evidence bears 
greatly on the probative value of the examination report.  

In this case, there are deficiencies in the medical opinions of 
record concerning the left ankle and low back service connection 
claims.  After reviewing the claims file and examining the 
appellant in July 2009, a VA examiner rendered diagnoses of left 
ankle strain, degenerative disc disease (DDD) at L4-5 and L5-S1, 
and generalized degenerative changes.  The examiner stated that 
it is possible that the Veteran's DDD and left ankle strain each 
began while he was in service.  But the examiner also stated that 
he was unable to resolve the issue of etiology without resort to 
mere speculation.  However, the examiner did not state whether 
his inability to provide a definitive opinion was due to a need 
for further information (with said needed information identified) 
or because the limits of medical knowledge had been exhausted.  
Therefore, clarification must be obtained on remand.

Furthermore, the examiner did not discuss the clinical 
significance of the August 1953 VA examination finding of an 
accessory ossification of the congenital margin of the cuboid 
bone.  An individual serving on active duty is presumed in sound 
condition except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service will 
rebut the presumption of soundness.  38 U.S.C.A. § 1111.  A pre-
existing disease will be considered to have been aggravated by 
active service where there is an increase in disability during 
service, unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior to 
service and that it was not aggravated by service.  The General 
Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to rebut 
the presumption of sound condition.  See also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. 
App. 116, 123-30 (2003).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  There must be "a 
lasting worsening of the condition - that is, a worsening that 
existed at the time of separation . . . ."  See Routen v. Brown, 
10 Vet. App. 183, 189 n. 2 (1997).

The RO has not determined whether there is clear and unmistakable 
evidence that any left ankle disorder pre-existed the appellant's 
entry into active duty in July 1951.  The RO also has not 
determined whether, if a left ankle condition did pre-exist the 
Veteran's military service, there is clear and unmistakable 
evidence that the pre-existing disorder was not aggravated to a 
permanent degree in service beyond that which would be due to the 
natural progression of the condition.

The RO did not obtain a medical opinion on any of these 
questions.  The duty to assist also requires medical examination 
when such examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Readjudication 
on remand should reflect consideration of this theory, as well as 
all other applicable theories of service connection.

Also, the Veteran has indicated that he injured his back while 
taking cover during an artillery attack by the enemy.  During his 
October 2010 Travel Board testimony, he stated that this 
artillery barrage occurred in May; he also said he had 
participated in combat.  The claims file does not contain the 
Veteran's service personnel records which would delineate his 
service in Korea, nor does the claims file contain any records 
relating to the Veteran's unit in Korea.  VA is required to 
evaluate the supporting evidence in light of the places, types, 
and circumstances of service, as evidenced by service records, 
the official history of each organization in which the Veteran 
served, the Veteran's military records, and all pertinent medical 
and lay evidence.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a); 
see Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  On remand, these 
deficiencies must be rectified.

Turning to the increased rating claims, the Veteran testified 
during his October 2010 Board hearing that his bilateral hearing 
loss  and left wrist disabilities had worsened since the June 
2008 VA audiometric and left wrist examinations were conducted.  
Because it has been over two years since he has received an 
examination, and because the appellant has asserted that each 
disability is of greater severity than that which is reflected by 
the present evaluation, VA examinations to determine the current 
nature and extent of the hearing loss disability and the left 
wrist disability are indicated.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (holding that a veteran was entitled to a 
new examination after a two year period between the last VA 
examination and the veteran's contention that his disability had 
increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot be 
considered "contemporaneous").  To ensure that the record 
reflects the current severity of the appellant's bilateral 
hearing loss and left wrist disabilities on appeal, the 
contemporaneous examinations must include findings responsive to 
all applicable rating criteria.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (VA has a duty to provide a veteran with a 
thorough and contemporaneous medical examination).

In addition, review of the medical evidence of record reveals 
that the Veteran was referred for a nerve conduction study (NCS) 
by his private physician.  The October 2007 NCS results 
demonstrated a neuropathy involving the left median nerve.  It 
was noted that, in median nerve axonal loss, a lesion at the 
wrist is the typical cause.  The Veteran is service-connected for 
a ganglion of the left wrist.  However, the record is not clear 
whether or not the median nerve axonal loss is considered part 
and parcel of the service-connected left wrist ganglion 
disability.  On remand, an opinion on this point must be 
obtained.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the 
duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances of an 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Court has stated that the Board's task is to make findings 
based on evidence of record - not to supply missing facts.  Beaty 
v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before 
the Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its statutory 
duty to assist the appellant to develop the facts pertinent to 
the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 
2010), the implementing regulations found at 
38 C.F.R. § 3.159 (2010) and any other 
applicable legal precedent has been completed.  

2.  Contact the appellant to obtain the names 
and addresses of all VA medical care providers 
and treatment centers where he has been 
treated for any left ankle or low back 
problems since service, as well as those VA 
facilities where he has been treated for his 
left wrist and/or hearing loss disabilities 
since 2008.  The AMC/RO should obtain those 
records that have not been previously secured.

3.  Contact the appellant to obtain the names 
and addresses of any other post-service 
medical care providers, private or government, 
who have treated him for his claimed left 
ankle, lumbar spine, hearing loss and left 
wrist pathology.  After securing the necessary 
release(s), the AMC/RO should obtain all 
available associated records that have not 
been previously secured.  

4.  Request a search, at the National 
Personnel Records Center (NPRC) or other 
appropriate depositories/sources, for the 
Veteran's service personnel records from the 
Official Military Personnel File (OMPF).  

5.  To the extent an attempt to obtain any of 
these records is unsuccessful, the claims file 
should contain documentation of the attempts 
made.  The appellant and his representative 
should also be informed of the negative 
results and be given opportunity to secure the 
records.

6.  Contact the Veteran to give him another 
opportunity to provide any additional details 
concerning his service in Korea, and any other 
information which could be used to 
substantiate the artillery barrage and lumbar 
spine injury claim.  He should be advised that 
he is free to submit in-service letters and 
photographs, as well as buddy statements, that 
this information is necessary to obtain 
supportive evidence of his claimed back injury 
in service, and that he must be specific as 
possible, because without such details an 
adequate search for verifying information 
cannot be conducted.

7.  After waiting a sufficient period to 
receive the Veteran's response, the RO should 
send a copy of the appellant's DD Form 214 and 
records reflecting his Army unit assignment in 
Korea, with a copy of this remand, to the 
Joint Services Records Research Center 
(JSRRC), or any other appropriate agency, for 
copies of all documents relating to the 
mission performed in Korea by the 25th Recon 
Company of the 25th Infantry while the Veteran 
was there, to include whether or not the unit 
came under enemy artillery during the month of 
May during the Veteran's tour in Korea.

8.  Make a specific determination as to 
whether or not the Veteran's unit was engaged 
in combat activities during his tour of duty 
in Korea.

9.  If it is concluded that the Veteran did 
not participate in combat activities, and 
after completing any additional notification 
and/or development action deemed warranted by 
the record, arrange for a review of the 
Veteran's claims file to determine the nature, 
extent, onset date, and etiology of his 
claimed lumbar spine pathology.  The reviewer 
should consider the information in the claims 
file to provide an opinion as to the diagnosis 
and etiology of any lumbar spine disorder of 
record.  The reviewer should offer an opinion 
as to whether the onset of any current 
disorder(s) is attributable to the appellant's 
active military service, as follows:

(a)  Is the Veteran currently diagnosed 
with any chronic disorder of any part of 
the lumbar spine, including arthritis or 
intervertebral disc syndrome (IVDS)?

(b)  What is the likelihood, based on what 
is medically known about any such diagnosed 
disorder, including arthritis or IVDS, that 
any of the appellant's claimed lumbar spine 
pathology had its onset during his military 
service from July 1951 to April 1953?

(c)  What is the likelihood, based on what 
is medically known about any such diagnosed 
lumbar spine disorder, including arthritis 
or IVDS, that any of the claimed lumbar 
spine pathology had its onset within one 
year after separation from service in April 
1953?

Note:  In assessing the relative likelihood as 
to origin and etiology of the lumbar pathology 
specified above, the reviewer should apply the 
standard of whether it is at least as likely 
as not (i.e., to at least a 50-50 degree of 
probability) that any claimed disorder is 
causally or etiologically related to the 
Veteran's active service, or whether such a 
causal or etiological relationship is unlikely 
(i.e., less than a 50 percent probability), 
with the rationale for any such conclusion set 
out in the report.

Note:  As used above, the term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of causation as it is to find against it.  

If any opinion and supporting rationale cannot 
be provided without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the reviewer should clearly 
and specifically so specify in the report, and 
explain why this is so.  In this regard, if 
the reviewer concludes that there is 
insufficient information to provide an 
etiologic opinion without result to mere 
speculation, the reviewer should state whether 
the inability to provide a definitive opinion 
was due to a need for further information 
(with said needed information identified) or 
because the limits of medical knowledge had 
been exhausted regarding the etiology of the 
Veteran's DDD.  See Jones v. Shinseki, 23 Vet. 
App. 382 (2010).

10.  After completing any additional 
notification and/or development action deemed 
warranted by the record, arrange for a 
comprehensive review of the Veteran's claims 
file by an appropriately qualified physician, 
such as an orthopedist.  The purpose of the 
review is to determine the nature, onset date, 
and etiology of any current left ankle 
pathology and specifically to determine 
whether current pathology is linked to the 
Veteran's service, as well as whether any 
portion of his current pathology pre-existed 
service.

After reviewing the evidence of record, the 
reviewer should offer opinions as to whether 
the Veteran's left ankle disorder pre-existed 
service; and if so, whether it is at least as 
likely as not that any such pre-existing 
pathology was aggravated (increased in 
severity beyond the normal progression) by any 
incident of service.

The reviewer should respond to the following 
specific questions and provide a full 
statement of the basis for the conclusions 
reached:  

i.  The reviewer should define what 
"accessory ossification of the 
congenital margin of the cuboid bone" 
is, and discuss the meaning and 
significance of the August 1953 finding 
of this condition.

ii.  On the basis of the clinical record 
and the known development characteristics 
of the diagnosed ankle pathology, can it 
be concluded that any such currently 
diagnosed pathology clearly and 
unmistakably existed prior to the 
appellant's entrance onto active duty in 
July 1951, and, if so, whether there is 
also clear and unmistakable evidence that 
such disorder existed at the time of his 
separation from service in April 1953 and 
was not aggravated during service?  The 
reviewer should discuss medical findings 
and imaging results from 1951 to the 
present, as well as the appellant's 
description of his in-service symptoms.

iii.  When is the first documented record 
of the existence of left ankle pathology 
for the appellant?  

iv.  Is the appellant's currently claimed 
left ankle disorder etiologically related 
to any incident of service, or is the 
claimed pathology more likely due to some 
other cause or causes?

v.  Is any portion of the appellant's 
current left ankle pathology caused by 
some aggravation of pre-existing or 
congenital ankle pathology?  

Note:  In assessing the relative likelihood as 
to origin and etiology of the conditions 
specified above, the reviewer should apply the 
standard of whether it is at least as likely 
as not (i.e., to at least a 50-50 degree of 
probability) that the claimed disorder is 
causally or etiologically related to the 
Veteran's active service, or whether such a 
causal or etiological relationship is unlikely 
(i.e., less than a 50 percent probability), 
with the rationale for any such conclusion set 
out in the report.

Note:  The term "aggravation" in the above 
context refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

Note:  As used above, the term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of causation as it is to find against it.

If any opinion and supporting rationale cannot 
be provided without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the reviewer should clearly 
and specifically so specify in the report, and 
explain why this is so.  In this regard, if 
the reviewer concludes that there is 
insufficient information to provide an 
etiologic opinion without result to mere 
speculation, the reviewer should state whether 
the inability to provide a definitive opinion 
was due to a need for further information 
(with said needed information identified) or 
because the limits of medical knowledge had 
been exhausted regarding the etiology of the 
Veteran's left ankle pathology.  See Jones v. 
Shinseki, 23 Vet. App. 382 (2010).

11.  If the reviewer determines that an 
examination of the Veteran's left ankle is 
needed before the requested opinions can be 
rendered, the AMC/RO should schedule the 
Veteran for such an examination.

12.  Schedule the Veteran for an audiometric 
examination to determine the current severity 
of his bilateral hearing loss.  The claims 
file must be made available to the examining 
audiologist for review in connection with the 
examination.

13.  After the above development has been 
accomplished, schedule the appellant for an 
appropriate VA medical examination to 
accurately determine and delineate the extent 
and severity of his left wrist ganglion 
residuals disability.  The claims file and a 
copy of this remand must be made available to 
and reviewed by the examiner in conjunction 
with the examination.  The examiner should 
state in the report whether said claims file 
review was conducted.  All necessary tests, 
such as X-rays, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.  
The results of any NCS and 
radiographic/imaging examinations of record 
should be discussed.  The examination report 
should include a detailed account of all 
manifestations of left wrist pathology 
present.  (An opinion should be provided 
based on review of the claims file alone 
if the appellant fails to report for the 
examination.)

In particular, the examiner should describe 
all symptomatology due to the appellant's 
service-connected left wrist ganglion 
residuals.  The examiner should state whether 
or not any median nerve pathology is related 
to the left wrist ganglion.  The rationale for 
all opinions expressed should also be 
provided.  In particular, the examiner must 
describe in detail the relative degree or 
percentage of the loss of left wrist function.  
The examiner should provide a detailed 
description of any associated pain or 
tenderness as well as the presence of any 
limitations caused by any adhesions or nerve 
impairment.

In reporting the results of range-of-motion 
testing, the examiner should identify any 
objective evidence of pain and the specific 
limitation of motion, if any, accompanied by 
pain.  To the extent possible, the examiner 
should assess the extent of any pain.  Tests 
of joint movement against varying resistance 
should be performed.  The examiner should also 
describe the existence and severity of any 
left arm muscle atrophy, any left wrist 
arthritis, any incoordination, any weakened 
movement and any excess fatigability on use.  
The examiner should also express an opinion 
concerning whether there would be additional 
limits on functional ability on repeated use 
or during flare-ups (if the appellant 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.

If the examiner identifies any neurologic 
dysfunction associated with the left wrist 
disability, the examiner must determine the 
extent and severity of said neuropathy.

14.  Upon receipt of the VA medical 
examination reports, the AMC/RO should conduct 
a review to verify that all requested opinions 
have been offered.  If information is deemed 
lacking, the AMC/RO should refer the report to 
the VA examiner(s) for corrections or 
additions.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not 
contain sufficient detail, it is incumbent 
upon the rating board to return the 
examination report as inadequate for 
evaluation purposes.).  

15.  If any additional development is 
necessary to re-adjudicate any issue, 
especially in light of any newly received 
records, that development should be done.

16.  Thereafter, re-adjudicate the appellant's 
service connection and increased rating claims 
on appeal.  The readjudication should reflect 
consideration of all the evidence of record 
and be accomplished with application of all 
appropriate laws and regulations.

17.  If any benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided a Supplemental Statement of 
the Case (SSOC), containing notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues currently on appeal.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


